DETAILED ACTION
Allowable Subject Matter
Claims 1, 6-22, and 26-28 are allowed.  The following is an examiner’s statement of reasons for allowance: the prior art teach gas sensors in combination with contaminant sensors where contaminants can include sulfur-containing compounds.  The prior art do not appear to teach the use of a first combustible gas sensor in combination with a first contaminant sensor and a second contaminant sensor where 
Claim 1 (in combination with the remaining limitations of the claim)
the electronic circuitry being configured (1) to provide energy to the first electrically conductive heating element to heat the first element to at least a first temperature at which the first catalyst catalyzes combustion of the analyte gas, (2) to determine if the analyte gas is present based on a response of the first combustible gas sensor while the first element is heated to at least the first temperature (3) to provide energy to the first electrically conductive heating component, (4) to operate the second contaminant sensor element as a compensating element for at least the first contaminant sensor element to compensate for ambient conditions, and (5) to measure a response  of the first contaminant sensor over time, wherein the measured response of the first contaminant sensor is a thermodynamic response which varies with mass of one or more contaminants to which the system has been exposed in the environment over time and which are deposited on the first interface structure of the first contaminant sensor
Claim 22 (in combination with the remaining limitations of the claim)
operating the electronic circuitry (1) to provide energy to the first electrically conductive heating element to heat the first element to at least a first temperature at which the first catalyst catalyzes combustion of the analyte gas, (2) to determine if the analyte gas is present based on a response of the first combustible gas sensor while the first element is heated to at least the first temperature (3) to provide energy to the first electrically conductive heating component, (4) to operate the second contaminant sensor element as a compensating element for at least the first contaminant sensor element to compensate for ambient conditions, and (5) to measure a response of the first contaminant sensor over time, wherein the measured response of the first contaminant sensor is a thermodynamic response which varies with mass of one or more contaminants to which the system has been exposed in the environment over time and which are deposited on the first interface structure of the first contaminant sensor
Claim 26 (in combination with the remaining limitations of the claim)
a primary combustible gas sensor in electrical connection with the electronic circuitry to determine if an analyte gas is present based on a response of the primary combustible gas sensor;
a trigger combustible gas sensor in electrical connection with the electronic circuitry to determine if the analyte gas is present based on a response of the trigger combustible gas sensor, wherein the electronic circuitry is configured to operate the trigger combustible gas sensor to detect a value of the response at or above a threshold value, the primary combustible gas sensor being activated from a low-power state upon the threshold value being detected by the trigger combustible gas sensor
Claim 27 (in combination with the remaining limitations of the claim)
a first filter pathway between the first gas sensor and the environment, the first filter pathway having a first capacity to remove at least one of one or more contaminants, 
a second filter pathway between the first contaminant sensor and the environment, the second filter pathway having a second capacity to remove at least one of the one or more contaminants, wherein the second capacity is less than the first capacity
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David A. Rogers whose telephone number is (571) 272-2205.  The examiner can normally be reached on Monday through Friday.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  The applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice to schedule interviews.  If attempts to reach the examiner by telephone are unsuccessful then the examiner’s supervisor, Peter Macchiarolo, can be reached at (571) 272-2375.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of published or unpublished applications may be obtained from the Patent Center. Unpublished application information in the Patent Center is available to registered users.  To file and manage patent submissions in the Patent Center please visit https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about the Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  Contact the Electronic Business Center (EBC) toll-free at 866-217-9197 if there are additional questions.  If you need assistance from a USPTO Customer Service Representative or access to the automated information system then call 800-786-9199 (USA or Canada) or (571) 272-1000.


/DAVID A. ROGERS/Primary Examiner, Art Unit 2856